Case 1:19-cv-00184-GNS-HBB Document 11 Filed 01/08/20 Page 1 of 1 PageID #: 79




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

JASON W. DURBIN

        Plaintiff,                                  Case No. 1:19-cv-184-GNS

v.                                                  Chief Judge Greg N. Stivers

BYERLY FORD-NISSAN, INC., et al.

        Defendant.


     CORPORATE DISCLOSURE STATEMENT OF DEFENDANT GLOBAL LENDING
                            SERVICES LLC


        Pursuant to Fed. R. Civ. P. 7.1, Defendant Global Lending Services LLC states that it has

no parent corporation and no publicly held corporation owns 10% or more of its stock.

                                                    Respectfully submitted,

                                                    /s/ Wesley R. Abrams
                                                    Wesley R. Abrams (KBA No. 97448)
                                                    Vorys, Sater, Seymour and Pease LLP
                                                    301 E. Fourth St., Suite 3500
                                                    Cincinnati, OH
                                                    Phone: (513) 723-4608
                                                    Fax: (513) 852-7880
                                                    wrabrams@vorys.com

                                                    Attorney for Defendant Global Lending
                                                    Services LLC
